Order entered September 7, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01286-CV

                              PETER BEASLEY, Appellant

                                             V.

SOCIETY OF INFORMATION MANAGEMENT, DALLAS AREA CHAPTER, Appellee

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-03141

                                         ORDER
      Appellant’s motion for leave to file a supplemental brief is DENIED.


                                                   /s/   LANA MYERS
                                                         PRESIDING JUSTICE